Title: To Thomas Jefferson from Archibald Cary, [16 January 1781]
From: Cary, Archibald
To: Jefferson, Thomas



Dear Sir
Tuckahoe Tuesday Morn. [16 January 1781]

I have Continued As ill as any Person could well be with a Cold, for upwards of 3 Weeks, it has reduced me so that I can with difficulty walke up and Down Stairs. I thank God it has Mended greatly for 3 days past, and I have gatherd a little strength.
I have heard nothing of the Enemy Since their Stop at Sandy Point, untill this Morn. A Man Came to press a Waggon who Says they have landed at Hampton, are Fortifiing and have received a reinforcement. I pray Sir, that you Give what News Can be depended  on. I hope to be at Ampthill the last of the Week. Pray Sir, How Can the people furnish a Beef for Each Souldier from a County, if the Commissioners as fast as we put them up for that purpose take them away. This is the Case with Many. Yr Afft. and obedt. Servt.,

Archibald Cary

